DISMISS; and Opinion Filed April 12, 2019.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00111-CR

                           KEILON MARCEL WRIGHT, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                       On Appeal from the 203rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F17-55629-P

                              MEMORANDUM OPINION
                         Before Justices Whitehill, Molberg, and Reichek
                                   Opinion by Justice Molberg
       Keilon Marcel Wright appeals his conviction for evading arrest or detention with a vehicle.

After appellant entered an open plea of guilty, the trial court found him guilty and assessed

punishment at ten years in prison. Appellant then filed his notice of appeal.

       A defendant perfects his appeal by timely filing a written notice of appeal with the trial

court clerk. See TEX. R. APP. P. 25.2(c). To be timely, the notice of appeal must be filed within

thirty days after the date sentence was imposed or within ninety days after sentencing if the

defendant timely filed a motion for new trial. See TEX. R. APP. P. 26.2(a). In the absence of a timely

perfected notice of appeal, the Court must dismiss the appeal. Ex parte Castillo, 369 S.W.3d 196,

198 (Tex. Crim. App. 2012).
       The trial court imposed sentence on December 20, 2018. Thus, appellant had to file a

timely filed motion for new trial or notice of appeal by January 19, 2019. The clerk’s record shows

appellant filed his notice of appeal in this case on January 24, 2019; that same day, he also filed a

motion for new trial. Both the notice of appeal and the motion for new trial were untimely.

Appellant did not file with this Court a motion to extend time to file the notice of appeal. See TEX.

R. APP. P. 26.3. Because appellant’s notice of appeal was untimely, we must dismiss this appeal.

       We dismiss this appeal for want of jurisdiction.




                                                   /Ken Molberg/
                                                   KEN MOLBERG
                                                   JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)

190111F.U05




                                                –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 KEILON MARCEL WRIGHT, Appellant                       On Appeal from the 203rd Judicial District
                                                       Court, Dallas County, Texas
 No. 05-19-00111-CR         V.                         Trial Court Cause No. F17-55629-P.
                                                       Opinion delivered by Justice Molberg.
 THE STATE OF TEXAS, Appellee                          Justices Whitehill and Reichek
                                                       participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 12th day of April, 2019.




                                                 –3–